            Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA



 SONICBLUE AEROSPACE,                INC.,    a    )   Civil Action
 Delaware corporation,                             )
                                                   )   No. ____
                Plaintiff,                         )
                                                   )
                v.                                 )
                                                   )
 ROLLS-ROYCE HOLDINGS PLC, ROLLS-                  )
 ROYCE CORPORATION, ROLLS-ROYCE                    )   JURY TRIAL DEMANED
 NORTH AMERICAN TECHNOLOGIES,                      )
 INC., KONGSBERG GRUPPEN     ASA,                  )
 KONGSBERG MARITIME AS, AND                        )
 KONGSBERG MARITIME, INC.                          )

                Defendants.


                                          COMPLAINT


       AND NOW, comes Plaintiff, by and through legal counsel, files this Complaint, with any
exhibit identified herein hereby incorporated herein by this reference, against Defendants Rolls-
Royce Holdings, plc, Rolls-Royce North America, Inc. Rolls-Royce Corporation, and Rolls-Royce North
American Technologies, Inc. (individually and collectively, “Rolls-Royce”), and Kongsberg
Gruppen ASA, Kongsberg Maritime AS, and Kongsberg Maritime, Inc. (individually and
collectively “Kongsberg”), allegeing as follows:


                                 NATURE OF THE ACTION

       1.       SonicBlue brings this civil action, inter alia, seeking damages and injunctive

relief arising out of Rolls-Royce’s and Kongsberg’s infringement of U.S. Patent No. 8,446.060

(the “’060 patent”) (attached as Exhibit A) and breach of a related contract between SonicBlue

and Rolls-Royce Corporation (attached as Exhibit B) and the misappropriation of certain related

SonicBlue trade secrets by Rolls-Royce.
            Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 2 of 22




                                           PARTIES

       2.       The Plaintiff, SonicBlue is a corporation organized under the laws of Delaware

having a principal place of business at One Union Street, Suite 200, Portland, Maine 04101.

SonicBlue is a leading innovator in the field of turbojet engines for aerospace and marine

applications.

       3.       On information and belief, Defendant Rolls-Royce Holdings, plc is a public

limited company organized under the laws of England in the United Kingdom having a principal

place of business at Kings Place, 90 York Way, London, N1 9FX, England, United Kingdom.

       4.       On information and belief Defendant Rolls-Royce North America, Inc. is a

corporation organized under the laws of Delaware having a principal place of business at 1900

Reston Station Boulevard, Floor 4, Reston, Virginia 20190. On information and belief Rolls-

Royce North America, Inc.is a wholly owned subsidiary of Defendant Rolls-Royce Holdings,

plc.

       5.       On information and belief, Defendant Rolls-Royce Corporation is a corporation

organized under the laws of Delaware having a principal place of business at 450 South Meridian

Street, Indianapolis, Indiana. 46225.     On information and belief Defendant Rolls-Royce

Corporation is a wholly owned subsidiary of Defendant Rolls-Royce North America, Inc.

       6.       On information and belief, Defendant Rolls-Royce North American

Technologies, Inc. is a corporation organized under the laws of Delaware having a principal place

of business at 2001 South Tibbs Avenue, Indianapolis, Indiana 46241. On information and belief

Defendant Rolls-Royce North American Technologies, Inc.is a wholly owned subsidiary of

Defendant Rolls-Royce Corporation.




                                                2
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 3 of 22




       7.        On information and belief, Defendant Kongsberg Gruppen ASA is a public

limited liability company (Allmennaksjeselskap) organized under the laws of Norway having a

principal place of business at Kirkegårdsveien 45, NO-3616 Kongsberg, Norway.

       8.        On information and belief, Defendant Kongsberg Maritime AS is a public limited

liability company (Allmennaksjeselskap) organized under the laws of Norway having a principal

place of business at Stranpromenaden 50, 3183 Horton, Norway. On information and belief

Defendant Kongsberg Maritime AS is a wholly owned subsidiary of Defendant Kongsberg

Gruppen ASA.

       9.        On information and belief Defendant Kongsberg Maritime, Inc. is a corporation

organized under the laws of Texas having a principal place of business .at 10777Westheimer

Road #1200, Houston. Texas 77042. On information and belief Defendant Kongsberg Maritime,

Inc. is a wholly owned subsidiary of Defendant Kongsberg Maritime AS.



                                JURISDICTION AND VENUE

       10.       This is an action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. §§ 1 et seq. This is also an action arising under the Defend Trade Secrets

Act (DTSA), 18 U.S.C. §§ 1905 et seq.       T his Court thereby has subject matter jurisdiction

pursuant to 28 U.S.C. § 1331.

       11.       With respect to Defendants Rolls-Royce Holdings, plc, Rolls-Royce North

America, Inc., Rolls-Royce Corporation, and Rolls-Royce North American Technologies, Inc.

this is also a related breach of contract action and a trade secret misappropriation action under

Indiana state law and a related trade secret misappropriation action under Maine state law. These

claims under state law are so related to the claims within the original jurisdiction that they form



                                                 3
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 4 of 22




part of the same case or controversy under Article III of the Constitution. This Court thereby has

jurisdiction under 28 U.S. C. § 1367.

       12.       With respect to Defendants Rolls-Royce Holdings, plc, Kongsberg Gruppen

ASA, and Kongsberg Maritime AS, there is diversity of citizenship between a citizen of a State

and a citizen or subject of a foreign state in which the amount in controversy exceeds $75,000,

exclusive of interest and costs. This Court thereby has jurisdiction under 28 U.S.C. § 1332(a).

       13.       This Court has personal jurisdiction over Defendants Rolls-Royce Holdings, plc,

Rolls-Royce North America, Inc., Rolls-Royce Corporation, and Rolls-Royce North American

Technologies, Inc. because, among other reasons, on information and belief they do business in

Pennsylvania and in this District.

       14.       This Court has personal jurisdiction over Defendant Kongsberg because, among

other reasons, it does business in Pennsylvania and in this District.

       15.       With respect to Defendants Rolls-Royce venue is proper under 28 U.S.C. §§

1391(b)(2) and 1400(b) because, on information and belief, Rolls-Royce has a regular and

established place of business in this District at 410 Rouser Road, Moon Township, Pennsylvania

15108 and has committed acts of infringement in this District. With respect to Defendant Rolls-

Royce Holdings, plc, in particular, venue is also proper under 28 U.S.C. § 1391(c)(3) since it is

a foreign entity which may be sued in any judicial district.

       16.       With respect to Defendants Kongsberg venue is proper under 28 U.S.C. §§

1391(b)(2) and 1400(b) because, on information and belief, Kongsberg has a regular and

established place of business in this District at 210 Industrial Park Road, Johnstown,

Pennsylvania 15904, and has committed acts of infringement in this District. With respect to

Defendants Kongsberg Gruppen ASA and Kongsberg Maritime AS, venue is also proper under



                                                 4
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 5 of 22




28 U.S.C. § 1391(c)(3) since they are foreign entities which may be sued in any judicial district.

FACTUAL ALLEGATIONS



                 Facts Relating Primarily to the Breach of the Nondisclosure
                       Agreement and Trade Secret Misappropriation

       17.       SonicBlue was founded on June 4, 2004 by Richard H. Lugg, a distinguished

aerospace engineer. Mr. Lugg’s goal in founding SonicBlue was to develop improved turbojet

engines for aerospace and marine applications and, among other things, to provide high

performing turbojet engines with significantly reduced greenhouse gas emissions.

       18.       Mr. Lugg was successful in these endeavors and since the founding of SonicBlue

the company was awarded eleven (11) United State patents, including the ‘060 patent. SonicBlue

also developed many important trade secrets and also filed three (3) still pending United States

patent applications. In addition to this patented technology, Mr. Lugg and SonicBlue developed

a substantial amount of proprietary and confidential information on the subject of improved

turbojet engines (the “Trade Secrets”). While SonicBlue was initially founded in California,

Mr. Lugg shortly thereafter moved the business to Portland, Maine. Most of the Trade Secrets at

issue were developed in Maine.

       19.       Because of the importance of SonicBlue’s Trade Secrets Mr. Lugg believed that

it was important that he find a partner in the industry who was a major engine manufacturer so as

to realize the potential of the Trade Secrets. In order to share his developments with the rest of

the industry and help reduce carbon dioxide and other greenhouse gas concentrations in general,

Mr. Lugg proceeded to try to contact a number of leading turbojet engine manufacturers in an

attempt to try to interest them in the SonicBlue technology. Mr. Lugg initiated these attempted

contacts from his business location in Portland, Maine.

                                                 5
              Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 6 of 22




        20.       In late November 2004 while in Portland, Maine, Mr. Lugg made a cold

telephone call to a Rolls-Royce location in Indianapolis, Indiana. After a number of additional

calls to Rolls-Royce at this location in early December, 2004, Mr. Lugg was able to speak to

Ronald York who was identified as being the Chief Executive Officer of Rolls-Royce.

        21.       At the time Rolls-Royce was competing for a United States Department of

Defense contract to provide the turbojet engine for the then proposed Joint Strike Fighter (JSF)

which subsequently became identified as the F-35 Lightning II. The JSF was to be designed to

meet the particular operational needs of the United States Air Force, the United States Navy, and

the United States Marine Corps in a strike fighter aircraft.

        22.       While the Air Force planned to usually base its F-35A variant of JSF using

conventional runways and the Navy planned that its F-35B variant would be mainly a carrier-

based aircraft, the Marine Corps planned to often forward deploy its F-35B variant in a close air

support role for its ground forces. Consequently, the Marine Corps F-35B variant of the JSF was

to have a Vertical Take-off and Landing (VTOL) capability.

        23.       The Marine Corps F-35B JSF variant would be the heaviest fixed wing VTOL

aircraft to have been built to that point, and providing an engine with sufficient torque to vertically

lift the aircraft on take-off was considered to be a major challenge for the selected engine

provider. Furthermore, it was widely believed that the JSF contract would be the largest single

defense contract to be awarded to that point, and it was considered likely by many in the industry

that the prime contractor and the engine contractor which succeeded in perfecting the VTOL

capability would have a major advantage in being selected as the successful bidder.

        24.       Rolls-Royce had partnered with General Electric in its proposal to build the

engine for the F-35 JSF. Rolls-Royce had the responsibility for developing the fan for the VTOL



                                                   6
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 7 of 22




F-35B. Mr. Lugg understood that Rolls-Royce to that point was still facing significant challenges

in perfecting the VTOL capability for the JSF F35B and that Ronald York was particularly

interested in speaking to him with respect to any ideas that he might have on this subject.

       25.        Subsequently SonicBlue entered into a Nondisclosure Agreement with Rolls-

Royce and Mr. Lugg and a number of his colleagues at SonicBlue were invited to meet with

Rolls-Royce at one of its facilities at Indianapolis, Indianapolis. Along with his colleagues at

SonicBlue, Mr. Lugg in 2005 traveled from Portland, Maine to Indianapolis and met with Rolls-

Royce. At his first meeting with Rolls-Royce in Indianapolis, Mr. Lugg met with Ronald York

along with Philip Burkholder who was identified as Rolls-Royce’s Chief Operating Officer and

Bernard Rezi who was identified as Rolls-Royce’s Chief Engineer.

       26.       Mr. Lugg continued to have meetings with Rolls-Royce on an approximately

monthly basis until 2007. During these meetings Mr. Lugg disclosed to Rolls-Royce a substantial

number of the Trade Secrets in numerous written disclosure documents which were transferred

from SonicBlue to Rolls Royce under the Nondisclosure Agreement.

       27.        Included in the Trade Secrets which Mr. Lugg disclosed to Rolls-Royce was an

engine design comprising a shaftless gas turbine with electromagnetic fans. Among other things

it was disclosed that if electric ring motors would be used that the hub portion of the rotors might

be eliminated.

       28.        These parts of the Trade Secrets were disclosed to Rolls-Royce, among other

ways, in a pair of white papers and in a research and development contract proposal. In 2005,

Mr. Lugg disclosed a white paper to Rolls-Royce entitled “Technical Concept White Paper for a

Urban VTOL Hybrid Aircraft” attached as Exhibit C (redacted).




                                                 7
              Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 8 of 22




       29.        In about January–March, 2006 Mr. Lugg disclosed to Rolls-Royce a Proposal to

the Defense Advanced Research Projects Agency (DARPA) entitled “Advanced Integrated Ring

Motor and Lift Fan Technology” which is attached, in part, as Exhibit D. (Since this Proposal

may contain information which is still proprietary and confidential it is not attached in full.) Other

Trade Secrets, including a second DARPA proposal entitled, “Hybrid Integrated Lift and

Propulsion System” that is still considered proprietary and confidential were also disclosed. On

or about January 9, 2007 Mr. Lugg disclosed to Rolls-Royce a SonicBlue white paper entitled

“Electric Turbine Compressor Fan for Hybrid Propulsion” which is attached as Exhibit E

(redacted).

       30.        After Rolls-Royce had received and studied the Trade Secrets Mr. Lugg was then

invited by Rolls-Royce to the Rolls-Royce corporate headquarters in London, United Kingdom.

In November 2009 Mr. Lugg traveled to London and met with senior Rolls-Royce management

to discuss the Trade Secrets. He was invited back to London to present a proposal to license the

Trade Secrets to Rolls-Royce. In February 2010, Mr. Lugg returned to London and met with

senior management including Paul Stein who was identified as the Rolls-Royce Chief

Technology Officer and with Philip Burkholder who was identified as having been promoted to

Chief of Operations of the parent company in London. At that meeting, Mr. Lugg presented a

proposal to license the Trade Secrets and other SonicBlue technology to Rolls-Royce.

       31.        Subsequently, in June 2011, Mr. Lugg attended the Farnborough Air Show in

the United Kingdom and again meet with senior Rolls-Royce management including Paul Stein.

At this meeting which was held at Farnborough, United Kingdom, Paul Stein informed Mr. Lugg

that he was impressed with certain Trade Secrets disclosed to Rolls-Royce but that Rolls-Royce

would decline the Trade Secret license proposal because Rolls-Royce ordinarily did not wish to



                                                  8
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 9 of 22




license technology from outside the company and preferred to develop technology in house.

       32.        Based on the assurances received from Paul Stein that Rolls-Royce would not be

using the Trade Secrets disclosed to it and would likely be developing its own technology, Mr.

Lugg reasonably believed that Rolls-Royce would not be using the Trade Secrets which he had

disclosed to it. Accordingly, he discontinued further efforts to interest Rolls-Royce in the Trade

Secrets and proceeded with efforts to have SonicBlue independently develop and commercialize

its technology.

       33.        More recently, however, Mr. Lugg became aware of a Rolls-Royce publication

entitled “Ship Efficiency—Permanent Magnet Technology” shown at https://www.ervo-

group.eu/np4/np4/%7B$clientServletPath%7D/?newsId=28&fileName=17.pdf, Exhibit F.                 It

will be seen that on pages 3-4 of this publication a time line is shown indicating that from about

2005–2009 a first permanent magnet thruster with a shaftless gas turbine with electromagnetic

fans was developed using the Trade Secrets. From about 201 –2015 a second permanent magnet

thruster was also developed using the Trade Secrets. To the extent that this publication lacks full

evidentiary support for this conclusion, SonicBlue contends that it will likely have full

evidentiary support after a reasonable opportunity for further investigation or discovery.

       34.        On information and belief Rolls-Royce subsequently commercialized the marine

permanent magnet thruster which was developed using the Trade Secrets disclosed to it by

SonicBlue. As a result of its unauthorized use and public divulgement of the Trade Secrets, Rolls-

Royce was unjustly enriched in developing a marine permanent magnet thruster which was

subsequently commercialized by Rolls-Royce.



                        Facts Relating Primarily to Patent Infringement



                                                 9
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 10 of 22




       35.       Richard H. Lugg is the inventor named on the ‘060 patent. SonicBlue is the

owner and assignee of ‘the ’060 patent. The ’060 patent is entitled “Magnetic Advanced Gas

Turbine Transmission With Radial Aero-Segmented Nanomagnetic-Drive (MAGTRAN),”

which was duly and legally issued on March 21, 2013. As noted above, a true and accurate copy

of the ’060 patent is attached as Exhibit A.

       36.       The ’060 patent discloses an electrical machine apparatus having magnetic

gearing embedded therein includes a moveable rotor having a first magnetic field associated

therewith, a stator configured with a plurality of stationary stator windings therein, and a magnetic

flux modulator interposed between the moveable rotor and the stator windings. The magnetic

flux modulator is configured to transmit torque between the first magnetic field associated with

the moveable rotor and a second magnetic field through a movable stator, through a plurality of

magnetic flux gates arranged axially in the modulator with the field excited by, and controlled

by, eddy currents normal to the field through the plurality of stationary stator magnets governed

by the position of the modulator rotating in reference to the rotating (at different speeds, hence

flux paths) stator and rotor and their magnetic field poles, than the speed of the modulator and its

interfering referenced field poles, with the eddy currents existing flux gate arrays with open or

closing sequencing governing rotational speeds of the movable rotor, and enabling magnetic gear

ratios, in respect to the driving movable stator, intermediate magnetic flux modulator, methods

of a continuously variable, high torque, aero gas turbine transmission which allows for complete

segmentation of turbomachinery stages (in respect to the bypass fan, compressor and power of

the aero gas turbine).

       37.       The accused Rolls-Royce marine permanent magnet thruster includes each

element of one or more claims of the ’060 patent, including at least claim 1 of the ’060 patent.



                                                 10
              Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 11 of 22




        38.       On information and belief Rolls-Royce sold its commercial marine business to

Kongsberg on or about April 1, 2019, and Kongsberg has continued to sell and offer for sale the

same products previously offered by Rolls-Royce including the accused permanent magnet

thruster.

        39.       The accused Kongsberg marine permanent magnet thruster includes each

element of one or more claims of the ’060 patent, including at least claim 1 of the ’060 patent.

        40.       Independent claim 1 of the ’060 patent recites: An electrical machine apparatus

comprising: A) a moveable rotor having a first magnetic field associated therewith; B) a stator

configured with a plurality of stationary stator windings therein; and C) a magnetic flux

modulator interposed between the moveable rotor and the stator windings, wherein the magnetic

flux modulator is configured to transmit torque between the first magnetic field associated with

the moveable rotor and a second magnetic field through the movable stator as is shown in the

following FIG 1. To the extent that this publication lacks full evidentiary support for this

conclusion, SonicBlue contends that it will likely have full evidentiary support after a reasonable

opportunity for further investigation or discovery.

                               Claim 1 of US Patent No. 8,446,060

                                         Claim Elements
                              Rolls Royce Permanent Magnet Motors

 An electrical machine          As seen from a video posted on You Tube by Rolls Royce at
 apparatus comprising:          https://video.search.yahoo.com/yhs/search?fr=yhs-arh-
                                001&hsimp=yhs-
                                001&hspart=arh&p=rolls+royce%3A+permanent+magnet+techn
                                ology+for+the+fishing+industry#id=1&vid=d94e5791cecba0db
                                2ed315988e6c27d9&action=click, the video describes an
                                electrical machines used in the marine industry




                                                11
         Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 12 of 22




a movable rotor having a
first magnetic field
associated therewith;




                             The movable rotor is shown as the inner most component with a
                             central hub and radiating arms, and permanent magnets disposed
                             around the outer periphery capable of generating a first magnetic
                             field
a stator configured with a
plurality of stationary
stator windings therein;
and




                             A stator is shown with gold colored stator windings, in this
                             exploded view intended to show the separate components of the
                             stator and rotor, the windings capable of establishing a second
                             magnetic field
a magnetic flux modulator    A magnetic flux modulator is visible from the aforementioned
interposed between the       You Tube video, located between the stator and rotor. Also, as
moveable rotor and the       seen in Rolls Royce Patent Application No. US2017141648A1,
stator windings,             Rolls Royce uses an “inter-pole component disposed between
                             the rotor and the stator for the purpose of varying a gear ratio
                             between the rotor and stator (see US2017141648A1 Fig. 3). The
                             patent application filed by Rolls Royce tracks the You Tube
                             video in terms of basic components and the description (from the
                             video) of how the magnetic fields are arranged to impart torque
                             to the rotor.
wherein the magnetic flux    See above, and from the You Tube video, the rotor rotates with
modulator is configured to   nothing more than the interaction of magnetic fields between the
transmit torque between      rotor and stator. NOTE: the stator is introduced in the claim as
the first magnetic field     “a stator” and then reintroduced in the last clause of the claim as
associated with the          “the movable stator.” There is no antecedent basis for “the
moveable rotor and a         movable stator.” However, the word “movable” was not added
second magnetic field        to the claim to overcome prior art, and would appear to be a

                                             12
        Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 13 of 22




through the moveable    simple scrivener’s error. It is well known in physics and
stator.                 electrical engineering that an electric motor requires relative
                        motion between a stator and a rotor. When the stator is
                        stationary, the rotating rotor will cause the machine to generate
                        electricity. The same machine can be an electric motor if the
                        stator windings are supplied with electric current to generate a
                        magnetic field, which interacts with the rotor magnets and its
                        field to cause the rotor to rotate. The rotating rotor, coupled to
                        an output shaft, can drive any number of machines. Marine
                        applications of Rolls Royce permanent magnet motor include
                        Azimuthing permanent magnet thrusters, described at
                        https://www.rolls-royce.com/~/media/Files/R/Rolls-
                        Royce/documents/marine-product-finder/rr-az-pm-
                        broch190816.pdf.
                        As seen below, the azimuth thruster includes a rotor which
                        performs as a propeller when actuated:




                        In a more detailed, schematic view of a Rolls Royce Tunnel
                        Thruster, the rotor and stators are clearly visible:




                                         13
Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 14 of 22




                As described in the Rolls Royce posting, “the technology is
                based on electric drive where the motor is in the form of a ring
                round the propeller. The moving part of the ring is a rim around
                the propeller blades which carries a series of strong permanent
                magnets. The rotor, fitted within a series of magnets, turns
                within an outer ring which form the stator. When current is
                supplied to the motor from the variable frequency power supply
                the electromagnets are excited in a particular sequence and the
                resulting magnetic fields interact with the field from the rotor
                magnets creating a torque that turns the rotor and its propeller
                blades. At the centre of the thruster the propeller blades are
                joined to a hub, which has two functions; to carry the bearings
                taking propeller thrust and provide radial location of the rotor,
                and to improve the hydro-dynamic efficiency of the thruster.
                Loads are transferred to the stator through struts. Both rotor and
                stator are sealed against water ingress and operate fully
                submerged.”




                       COUNT I:
INFRINGEMENT OF U.S. PATENT NO. 8,446,060 BY ROLLS ROYCE

                                14
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 15 of 22




       41.       Plaintiff SonicBlue incorporates all paragraphs herein by reference.

       42.       Rolls-Royce has directly infringed one or more claims of the ‘060 patent,

including for example (but not limited to) at least claim 1 of the’060 patent, by making, using,

selling, offering for sale, and/or importing into the United States the accused permanent magnet

thruster without SonicBlue’s authorization in violation of 35 U.S.C. §271(a).

       43.       Rolls-Royce has induced the infringement of the ‘060 patent, in violation of 35

U.S.C. §271(b), by actively and knowingly aiding and abetting others, including Rolls-Royce

customers, to directly make use, sell, offer for sale, and/or import into the United States the

accused permanent magnet thruster without SonicBlue’s authorization, for example (but not

limited to), at least claim 1 of the’060 patent, by making, using, selling, offering for sale, and/or

importing into the United States the accused permanent magnet thruster without SonicBlue’s

authorization in violation of 35 U.S.C. §271(a). Rolls-Royce has induced the infringement of the

‘060 patent, in violation of 35 U.S.C. §271(b), by actively and knowingly aiding and abetting

others, including Kongsberg customers, to directly make use, sell, offer for sale, and/or import

into the United States the accused permanent magnet thruster without SonicBlue’s authorization.



                                   COUNT II:
             INFRINGEMENT OF U.S. PATENT NO. 8,446,060 BY KONGSBERG

       44.       Plaintiff SonicBlue incorporates all paragraphs herein by reference 43.

       45.       Kongsberg has directly infringed one or more claims of the ‘060 patent, including

for example (but not limited to) at least claim 1 of the’060 patent, by making, using, selling,

offering for sale, and/or importing into the United States the accused permanent magnet thruster

without SonicBlue’s authorization in violation of 35 U.S.C. §271(a).



                                                 15
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 16 of 22




       46.       Kongsberg has induced the infringement of the ‘060 patent, in violation of 35

U.S.C. §271(b), by actively and knowingly aiding and abetting others, including Rolls-Royce

customers, to directly make use, sell, offer for sale, and/or import into the United States the

accused permanent magnet thruster without SonicBlue’s authorization. for example (but not

limited to) at least claim 1 of the’060 patent, by making, using, selling, offering for sale, and/or

importing into the United States the accused permanent magnet thruster without SonicBlue’s

authorization in violation of 35 U.S.C. §271(a). Kongsberg has induced the infringement of the

‘060 patent, in violation of 35 U.S.C. §271(b), by actively and knowingly aiding and abetting

others, including Kongsberg customers, to directly make use, sell, offer for sale, and/or import

into the United States the accused permanent magnet thruster without SonicBlue’s authorization.



                                  COUNT III
                    BREACH OF NONDISCLOSURE AGREEMENT BY
                    ROLLS-ROYCE UNDER INDANA COMMON LAW

       47.       Plaintiff SonicBlue incorporates all paragraphs herein by reference.

       48.       Under Paragraphs 1 and 2 of the Nondisclosure Agreements Rolls-Royce was

not to have used Proprietary Information for an unauthorized purpose or disclosed that

information to any third party who does not have a need to know that information for the purposes

set forth in the Agreement for the five (5) year term of the Agreement and five (5) years thereafter.

This period of non-use and nondisclosure would have been until October 25, 2015.

       49.       By using the SonicBlue Proprietary Information in developing and building the

permanent magnet thruster according to the time line shown on pages 3-4 of the “Ship Efficiency-

Permanent Magnet Technology” publication and making that information publicly known, Rolls-

Royce breached the Nondisclosure Agreement.


                                                 16
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 17 of 22




       50.       SonicBlue has been damaged as a result of Rolls-Royce’s unauthorized divulging

and use of SonicBlue’s Proprietary Information.

                                      COUNT IV
              VIOLATION OF THE DEFEND TRADE SECRETS ACT (DTSA),
                     18 U.S.C. §§ 1905 et seq. BY ROLLS-ROYCE

       51.       Plaintiff SonicBlue incorporates all paragraphs herein by reference.

       52.       At the time of Rolls-Royce’s unauthorized disclosure and use of SonicBlue’s

Proprietary Information Rolls-Royce knew or had reason to know that its knowledge of the trade

secret was acquired under circumstances giving rise to a duty to maintain its secrecy and limit its

use. Although the initial misappropriation of the Trade Secrets preceded the enactment of the

DTSA on May 11, 2016, the actions of Rolls-Royce constituted a continuing tort, and its

unauthorized use of the Trade Secrets in developing the accused permanent magnet thruster, the

use of which continued after May 11, 2016.

       53.       Plaintiff SonicBlue had derived value from the secrecy of the Proprietary

Information disclosed to Rolls-Royce.


       54.       Plaintiff SonicBlue took reasonable means to protect the Proprietary Information

disclosed to Rolls-Royce.

       55.       SonicBlue has been damaged as a result of this misappropriation of its

Proprietary Information in this way by Rolls-Royce.



                                      COUNT V
              VIOLATION OF THE MAINE UNIFORM TRADE SECRETS ACT,
                       MS 10 § 1541 et seq. BY ROLLS-ROYCE

       56.       Plaintiff SonicBlue incorporates all paragraphs herein by reference.



                                                17
             Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 18 of 22




       57.       At the time of Rolls-Royce’s unauthorized disclosure and use of SonicBlue’s

Proprietary Information Rolls-Royce knew or had reason to know that its knowledge of the trade

secret was acquired under circumstances giving rise to a duty to maintain its secrecy and limit its

use.

       58.       Plaintiff SonicBlue had derived value from the secrecy of the Proprietary

Information disclosed to Rolls-Royce.

       59.       Plaintiff SonicBlue took reasonable means to protect the Proprietary Information

disclosed to Rolls-Royce.

       60.       SonicBlue has been damaged as a result of this misappropriation of its

Proprietary Information in this way by Rolls-Royce.



                                        COUNT VI
             VIOLATION OF THE INDIANA UNIFORM TRADE SECRETS ACT,
                       IC 24 § 2-3-1 et. seq. BY ROLLS-ROYCE


       61.       Plaintiff SonicBlue incorporates all paragraphs herein by reference.

       62.       At the time of Rolls-Royce’s unauthorized disclosure and use of SonicBlue’s

Proprietary Information, Rolls-Royce knew or had reason to know that its knowledge of the trade

secret was acquired under circumstances giving rise to a duty to maintain its secrecy and limit its

use.

       63.       Plaintiff SonicBlue had derived value from the secrecy of the Proprietary

Information disclosed to Rolls-Royce.

       64.       Plaintiff SonicBlue took reasonable means to protect the Proprietary Information

disclosed to Rolls-Royce.

       65.       SonicBlue has been damaged as a result of this misappropriation of its

                                                18
               Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 19 of 22




Proprietary Information in this way by Rolls-Royce.



                                             COUNT VII
                                            CONVERSION


         66.      Plaintiff SonicBlue incorporates all paragraphs herein by reference.

         67.       As a result of the actions set forth herein, the Defendants have converted to their

profit and use the property of Plaintiff without justification or permission.

         68.       Defendants’ actions are without justification or authority.

         69.       As a direct and proximate result, Plaintiff has suffered damage and will continue

to suffer damage.


                                            COUNT VIII
                                       CIVIL CONSPIRACY
                                       Defendants Rolls-Royce

         70.      Plaintiff SonicBlue incorporates all paragraphs herein by reference.

         71.      The Defendants Rolls-Royce have combined with a common purpose to do an

unlawful act, or to do a lawful act by unlawful means, or for an unlawful purpose, as set forth

above.

         72.      As set forth above, Defendants Rolls-Royce have done and are doing an overt act

or overt acts in pursuance of their aforesaid common purpose.

         73.      As a direct and proximate result of the conspiratorial acts averred herein, Plaintiff

has suffered damage and continues to suffer actual legal damage.




                                        RELIEF REQUESTED



                                                   19
 Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 20 of 22




Plaintiff SonicBlue demands trial by jury on all issues so triable.

WHEREFORE, Plaintiff SonicBlue prays for judgment and relief including:

(A)   Judgment that Rolls-Royce has been and is infringing one or more of the claims of

      the ’060 patent pursuant to 35 U.S.C. §§ 271(a), (b) and (c);

(B)   A permanent injunction enjoining Rolls-Royce and its officers, agents, servants,

      employees, attorneys, related business entities and those in active concert or

      0participation with it from further infringement of the ’060 patent;

(C)   Judgment that Kongsberg has been and is infringing one or more of the claims of

      the ’060 patent pursuant to 35 U.S.C. §§ 271(a), (b) and (c);

(D)   A permanent injunction enjoining Kongsberg and its officers, agents, servants,

      employees, attorneys, related business entities and those in active concert or

      participation with them from further infringement of the ’060 patent;

(E)   An award of all damages adequate to compensate SonicBlue for Rolls-Royce’s

      infringement of the ’060 patent, and in no event less than a reasonable royalty for

      Rolls-Royce’s acts of infringement, including all pre-judgment and post-judgment

      interest at the maximum rate permitted by law;

(F)   An award of all damages adequate to compensate SonicBlue for Kongsberg’s

      infringement of the ’060 patent, and in no event less than a reasonable royalty for

      Kongsberg’s acts of infringement, including all pre-judgment and post-judgment

      interest at the maximum rate permitted by law;

(G)   An award of all damages adequate to compensate SonicBlue for Rolls-Royce’s

      breach of the Nondisclosure Agreement between SonicBlue and Rolls-Royce, and

      in no event less than the amount of Rolls-Royce’s unjust enrichment resulting from



                                        20
 Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 21 of 22




      Rolls-Royce’s breach of the Nondisclosure Agreement, including all pre-judgment

      and post-judgment interest at the maximum rate permitted by law;

(H)   An award of all damages adequate to compensate SonicBlue for Rolls-Royce’s

      misappropriation of the Trade Secrets, and in no event less than the amount of

      Rolls-Royce’s unjust enrichment, including all pre-judgment and post-judgment

      interest at the maximum rate permitted by law;

(I)   An award of all damages permitted by law, including, nominal, incidental,

      compensatory, punitive, and statutory;

(J)   An assessment of costs, including reasonable attorney fees pursuant to 35 U.S.C.

§ 285;

(J)   Such other and further relief as this Court may deem just and proper.

                                       TECHNOLOGY & ENTREPRENEURIAL
                                       VENTURES LAW GROUP, PC

                                       s/ Gregg Zegarelli
                                       Gregg R. Zegarelli

                                       2585 Washington Road, Suite 134
                                       Summerfield Commons Office Park
                                       Pittsburgh, PA 1524-25651 USA
                                       412.833.0600 f.412.833.0601
                                       mailroom.grz@zegarelli.com

                                       MAINE CERNOTA & RARDIN

                                       s/ Daniel Long
                                       Of Counsel

                                       547 Amherst Street - 3rd Floor
                                       Nashua, NH 03063-4000 USA
                                       603.886.6100 f.603.886.4796
                                       dlong@mcr-ip.com

                                       Attorneys for Plaintiff



                                      21
Case 2:05-mc-02025 Document 892 Filed 07/15/21 Page 22 of 22




                             22
